Name: Commission Regulation No 1955/87 of 3 July 1987 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6.7.87 Official Journal of the European Communities No L 186/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION No 1955/87 of 3 July 1987 amending Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (x), as last amended by Regu ­ lation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 3153/85 (3), as last amended by Regulation (EEC) No 1442/87 (4), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas the intervention system has been changed in the beef and veal, milk and milk products and cereals sectors ; whereas Commission Regu ­ lation (EEC) No 966/87 of 2 April 1987 altering the monetary compensatory amounts in the beef and and veal sector and amending Regulation (EEC) No 3153/85 (5) fixed the price to be used to calculate the monetary compensatory amounts in the beef and veal sector at 85 % of the intervention price following the said change in the intervention system ; whereas, however, it has become apparent that an additional reduction is warranted in light of the recent trend in market prices ; Whereas, in light of these considerations , the monetary compensatory amounts should henceforth be calculated on the basis of :  the intervention price for R3 carcases of male animals in the Member State concerned, less 20 % in the beef and veal sector,  the intervention price for butter and for skimmed ­ milk powder, less 5 % ,  the intervention price for cereals , less 7,5 % ; Whereas Article 4 (3) should be adapted accordingly ; Whereas point (b) of the second subparagraph of Article 5 (3) of Regulation (EEC) No 1677/85 lays down that the neutral margin may, in accordance with the procedure provided for in Article 12 of that Regulation, be fixed at a maximum level of :  5 points of monetary compensatory amounts applicable in the wine and poultry sectors ,  10 points for monetary compensatory amounts in the olive oil sector ; Whereas the particular circumstances in the sectors in question warrant the use of the maximum level of the neutral margins in question ; Whereas several marketing years begin on 1 July 1987 ; whereas the delay in the Council's decision should not be allowed to get in the way of the management of the respective markets ; whereas , therefore, these measures should have retroactive effect as from 1 July 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Management Committees. HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulation (EEC) No 3153/85 is hereby replaced by the following : ' 3 . By way of derogation from paragraph 2 : (a) in the sugar sector, the monetary compensatory amount shall be calculated on the basis of the intervention price increased by the amount of the levy charged on sugar on Community origin under the storage cost off setting scheme ; (b) in the beef and veal sector, the monetary compensatory amount shall be calculated on the basis of the intervention price for R3 carcases of male animals in the Member State concerned, less 20 % ; O OJ No L 164 , 24 . 6 . 1985 , p . 6 . O OJ No L 182, 3 . 7 . 1987, p . 1 . O OJ No L 310 , 21 . 11 . 1985 , p . 4 . (4) OJ No L 137 , 27 . 5 . 1987, p . 13 . O OJ No L 91 , 3 . 4 . 1987 , p . 11 . No L 186/2 Official Journal of the European Communities 6.7.87 minimum guaranteed price referred to in Article 29 of Council Regulation (EEC) No 822/87 ('); (f) the real monetary gap shall be reduced by a neutral margin of :  5 points in the wine sector and in the eggs , poultry and albumins sector,  10 points in the olive oil sector. (c) in the milk and milk products sector, the monetary compensatory amount :  shall be calculated on the basis of the intervention prices for butter and for skimmed-milk powder, less 5 % ,  for all products except skimmed-milk powder, butter and products coming under subheading 04.03 B of the Common Customs Tariff, shall be calculated without taking into account the processing cost included in the intervention prices for butter and for skimmed-milk powder ; (d) in the cereals sector, the monetary compensatory amount shall be calculated on the basis of the intervention prices fixed for the products concerned, less 7,5 % ; (e) in the wine sector, the monetary compensatory amount shall be calculated on the basis of the O OJ No L 84, 27 . 3 . 1987, p. 1 / Artikel 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities; it shall apply from 1 July 1987 . However, as regards the beef and veal sector, it shall apply from 6 July 1987 . This Regulation shall be binding in its entirety and directly appliable in all Member States . Done at Brussels , 3 July 1987 . For the Commission Frans ANDRIESSEN Vice-President